FILED
                             NOT FOR PUBLICATION                            NOV 02 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRUCE A. WORKMAN, husband and as                 No. 09-15761
guardian-ad-litem for his son Jeffrey B.
Workman; et al.,                                 D.C. No. 4:02-cv-00198-RCC

               Plaintiffs - Appellants,
                                                 MEMORANDUM *
  v.

DISTRICT 13 TANQUE VERDE
UNIFIED SCHOOL; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Arizona
                      Raner C. Collins, District Judge, Presiding

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Bruce A. Workman, Jeffrey B. Workman, and Janet C. Workman appeal pro

se from the district court’s judgment and order awarding costs and attorney’s fees


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in their 42 U.S.C. § 1983 action alleging excessive force, due process violations,

and various state law claims. We have jurisdiction under 28 U.S.C. § 1291. We

review for clear error findings of fact adopted after a bench trial. Saltarelli v. Bob

Baker Grp. Med. Trust, 35 F.3d 382, 384 (9th Cir. 1994). We review for an abuse

of discretion a district court’s award of costs and attorney’s fees. P.N. v. Seattle

Sch. Dist. No. 1, 474 F.3d 1165, 1168 (9th Cir. 2007). We affirm.

      The district court did not clearly err by finding in a trial that Jeffery

Workman failed to demonstrate that the defendant police officers used excessive

force when arresting him. See Graham v. Connor, 490 U.S. 386, 395-97 (1989)

(setting forth the objective reasonableness standard).

      The district court did not abuse its discretion by making Janet and Bruce

Workman equally responsible for paying attorney’s fees to the Tanque Verde

defendants after concluding that they continued to litigate claims even after it

became obvious that those claims were meritless. See Galen v. County of Los

Angeles, 477 F.3d 653, 666-68 (9th Cir. 2007) (attorney’s fees award affirmed

because, “[b]ased on the evidence . . . acquired during discovery, it [became]

obvious that [the plaintiff] could not meet his burden of demonstrating

[defendant’s liability]”).




                                           2                                       09-15761
      The district court did not abuse its discretion by awarding costs to

defendants. See Russian River Watershed Prot. Comm. v. City of Santa Rosa, 142

F.3d 1136, 1144 (9th Cir. 1998) (“Rule 54(d)(1) creates a presumption in favor of

awarding costs to the prevailing party . . .”); Warren v. Guelker, 29 F.3d 1386,

1390 (9th Cir. 1994) (per curiam) (“a plaintiff proceeding in forma pauperis is not

protected from the taxation of costs to which a prevailing defendant is entitled”).

      Appellants’ remaining contentions are unpersuasive.

      AFFIRMED.




                                          3                                    09-15761